                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

DANIEL VASSER and
CHRISTINE JOHNSON                                                                PLAINTIFFS

v.                              Case No. 2:18-cv-00157 KGB

MARVIN COOPER                                                                   DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiffs Daniel Vasser and Christine Johnson’s complaint is dismissed without

prejudice. The relief sought is denied.

               So adjudged this 13th day of September, 2019.



                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
